SUPPLEMENT DATED OCTOBER 6, 2008 TO PROSPECTUS DATED APRIL 30, 2004 FOR RYDEX ANNUITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A Effective as of the close of business on November 7, 2008, the following investment options will no longer be available as Eligible Funds under your Contract. Rydex Nova Fund Rydex Internet Fund Rydex VT Inverse S & P 500 Strategy Rydex Leisure Fund Rydex OTC Fund Rydex Telecommunications Fund Rydex VT Inverse OTC Strategy Fund Rydex Utilities Fund Rydex Japan 1.25X StrategyFund Rydex Mid Cap 1.5X Strategy Fund Rydex Basic Materials Fund Rydex VT OTC Fund Strategy Fund Rydex Electronics Fund Rydex Inverse Government Large Bond Strategy Please retain this supplement with your prospectus for future reference. Rydex
